1

2

3

4                                 UNITED STATES DISTRICT COURT

5                                        DISTRICT OF NEVADA

6                                                    ***

7     SHERRIE STEVENS,                                        Case No. 2:18-cv-01003-RFB-NJK

8                                            Plaintiff,               ORDER
             v.
9
      NEVADA DEPARTMENT OF
10    CORRECTIONS, et al.,

11                                        Defendants.

12

13

14          According to the Nevada Department of Corrections inmate database, Plaintiff is no longer

15   incarcerated at Florence McClure Womens Correctional Center, and she has not filed an updated

16   address notification with the Court informing the Court of her current address. Pursuant to Local

17   Rule IA 3-1, a “pro se party must immediately file with the court written notification of any change

18   of mailing address, email address, telephone number, or facsimile number. The notification must

19   include proof of service on each opposing party or the party’s attorney. Failure to comply with

20   this rule may result in the dismissal of the action, entry of default judgment, or other sanctions as

21   deemed appropriate by the court.” The Court grants Plaintiff until March 25, 2019, to file her

22   updated address with this Court. If Plaintiff does not update the Court with her current address no

23   later than March 25, 2019, the Court will dismiss this action without prejudice.

24          DATED: February 21, 2019.
25

26                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
27

28
                                                          1
